 BLOCK CUT MANUFACTURERS, INC.265present case the Petitioner seeks to combine in a single unit all em-ployees in the nonmechanical departments, excluding only the outsidecirculation employees, guards, and supervisors.We find that the em-ployees petitioned for have a substantial community of interest withthe editorial department employees, which would entitle them to beincluded in a single unit with the editorial department employees, ifthey so desire.The Chicago Daily News, Inc.,98 NLRB 1235.Under these circumstances, and in view of the Board's holding inThe Chicago Daily News, Inc., supra,finding the optimum bargain-ing unit in the newspaper industry is one comprising employees inall nonmechanical departments, the Board finds merit in the Peti-tioner'smotion, and accordingly issues this Amended Decision andDirection of Election, amending its original decision to direct a self-determination election herein which would permit the employeessought herein to be bargained for as part of the existing unit, if theyso desire.Accordingly, we shall direct an election in the following votinggroup :All business office employees employed at the Employer's NiagaraFalls, New York, plant, including employees in the classified and dis-play, advertising, payroll, inside circulation, and office maintenancedepartments, and employees known as district managers, but excludingthe confidential secretary to the publisher and general manager, guards,employees in the outside circulation department, circulation manager,classified advertising manager, display advertising manager, and allother supervisors as defined in the Act.If a majority of the employees voting cast ballots for the Petitioner,they will be taken to have indicated their desire to be part of a singleunit together with the editorial department employees, and the Peti-tioner may bargain for them as part of such unit.The Regional Di-rector conducting the election directed herein is instructed to issue acertification of results of election to such effect.[Text of Direction of Election omitted from publication.]BLOCK CUT MANUFACTURERS, INC.andGLOVE WORKERS UNION OFFULTON COUNTY, OPERATORS AND DAY HANDS BRANCH,1 PETITIONERFULTON COUNTY GLOVE MANUFACTURERS, INC.andGLOVE WORKERSUNION OF FULTON COUNTY, OPERATORS AND DAY HANDS BRANCH,PETITIONERBLOCK CUT MANUFACTURERS,INC.andGLOVE WORKERS UNION OFFULTON COUNTY,OPERATORS AND DAYHANDSBRANCH, PETITIONERiThe name of the Petitioner appears as amended at the hearing.111 NLRB No. 42. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDFULTON COUNTY GLOVEMANUFACTURERS,INC.andGLOVE WORKERSUNION OF FULTON COUNTY,OPERATORSAND DAYHANDS BRANCH,PETITIONER.Cases Nos. 3-RC-1416,3-RC-1417,3-RC-1457, and3-RC-1458.January 20,1955Decision and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, consolidated 2 hearings were held beforeBernard Marcus, hearing officer.The hearing officer's rulings madeat the hearings are free from prejudicial error and are herebyaffirmed.Upon the entire records in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that the layers-off and cutters and shavers,who have been traditionally represented on separate bases, constituteseparate groups appropriate for the purposes of collective bargaining.They disagree, however, as to the scope of the units.The Petitionerseeks separate associationwide units of layers-off employed by associa-tion members of Block Cut Manufacturers, Inc. (herein called Block,Cut), and Fulton County Glove Manufacturers, Inc. (herein calledFulton County), and similar associationwide units of cutters andshavers.4The Intervenors contend that these single associationwideunits are too limited in scope, and seek separate units of all such em-ployees employed by glove manufacturers in the Fulton County area,whether or not association members.The Employer took no definiteposition but indicated his willingness to be bound by any Board unitdetermination.The record indicates that Block Cut and Fulton County employerassociations have been in existence since the early 1940's and since2 On June 15,1954, the Regional Director consolidated Cases Nos 3-RC-1416 and3-RC-1417 and on October 19, 1954, he consolidated Cases Nos 3-RC-1457 and 3-RC-1458.Pursuant to a motion by the Intervenors,Operators, Day Hands and Layers-off of the GloveWorkers Union of Fulton County, Local 292, ACWA, herein called Local 292, and Con-solidatedGloveCutters and Shavers Union of Fulton County, Local1714, ACWA,hereincalled Local 1714, all four cases herein are hereby consolidated for purposes of decision.a Local 292 intervened in Cases Nos. 3-RC-1416 and 3-RC-1417 and Local 1714 inter-vened in Cases Nos. 3-RC-1457 and 13-RC-1458 on the basis of their contractual interest.4Members of both associations employ layers-off and cutters and shavers.However, themembers of Fulton County employer association utilize the older,more highly skilledtable cutting process of glove manufacturing while members of Block Cut employer asso-ciation use the newer and simpler block method. BLOCK CUT MANUFACTURERS,INC.2671946 have been bargaining only on behalf of those of their memberswho expressly had given them bargaining authority.Both associa-tions have utlilized the same attorney as their bargaining representa-tive, and at times joint bargaining meetings have been conducted.'But, for the most part, bargaining has been conducted separately foreach association and the resulting agreements were separate associa-tion contracts to which only the associations and the unions were signa-tories.The association contracts specifically listed those participat-ing members on whose behalf the association had bargained.Theseparticipatingmembers did not sign individual contracts with theunions.Moreover,although it has been customary for the employersin the Fulton County area to adopt the terms and conditions of theassociation contracts,with the exception of 1942 and 1946, none ofthe nonmembers signed contracts with the unions.Absent participa-tion in joint negotiations or delegation of bargaining authority to theassociations,mere membership in the association or adoption of asso-ciation contracts by the employers are insufficient to warrant the in-clusion of their employees in the associationwide units.'Accordingly,in light of the foregoing and in view of the long-established historyof separate associationwide bargaining in behalf of participatingmembers only,'we are persuaded and find that only separate asso-ciationwide units of the layers-off and of cutters and shavers employedby participating members, are appropriate.'There remains for consideration the contract layers-off whom Local292 contends should be included in the layers-off units.Laying offis the process of shaping and pressingthe glovesand is the last opera-tion prior to packaging and shipment.Some manufacturers sub-contract the work out to contract layers-off,who work at home or in aseparate rented area in the employers' buildings.The contract lay-ers-off may work for more than one employer and are fully responsi-ble for the gloves in their possession.The employers have no controlor supervision over the activities of the contract layers-off or his em-ployees and the latter are not recipients of any of the benefits grantedthe employers'employees.In these circumstances,we find that the5These meetings were held jointly either for the association attorney's convenience orfor the necessity for presenting a united front to the unions6 Denver Heating and Air Conditioning Contractors Association,99 NLRB 251,at 254,footnote 12;Associated Shoe Industries of Southeastern Massachusetts,Inc.,81 NLRR224, at 229 and 230.7In 1953,all employers of the employees of the Fulton County area participated in aconsent election for a cutters and shavers unit of which Local 1714 was certified.We donot consider the participation of these employers in the election as having controllingsignificance especially since their participation was limited solely to the election and theassociation bargaining representative was not authorized to bargain jointly on their behalf.Moreover,no contract has been agreed upon up to the time of the hearing8 This includes new members who authorize the association to bargain on their behalf.SeeDenver Heating and Air Conditioning Contractors Assrociation,supra.However, itdoes not include those former participating members who have indicated an intent to,abandon group actionPacific Metals Company, Ltd,91 NLRB 696, 699.- 268DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract layers-off are independent contractors and shall excludethem and their employees from the units.'On the basis of the foregoing and upon the entire record in thesecases,we find that the following separate units, excluding in eachcase all other employees, contract layers-off and their employees, office,clericals, guards, and supervisors as defined in the Act, are appropri-ate for purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.a.In Case No. 3-RC-1416:All layers-off employed by members ofBlock Cut Manufacturers, Inc., who are participating members of theassociation for bargaining purposes.b. In Case No. 3-RC-1417:All layers-off employed by members ofFulton County Glove Manufacturers, Inc., who are participatingmembers of the association for bargaining purposes.c.In Case No. 3-RC-1457:All cutters and shavers employed bymembers of Block Cut Manufacturers, Inc., who are participatingmembers of the association for bargaining purposes.d. In Case No. 3-RC-1458:All cutters and shavers employed bymembers of Fulton County Glove Manufacturers, Inc., who are par-ticipating members of the association for bargaining purposes.[Text of Direction of Election omitted from publication.]9 SeeAlaska Salmon Industry,Inc.,110 NLRB 900.WARNER ELECTRIC BRAKE & CLUTCH COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, AFL, DISTRICT No. 68, PETITIONER.Case No. 13-RC-40f8. January 20,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La--bor Relations Act, a hearing was held before Allen P. Haas, hearing.officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Intervenor, United Steelworkers of America, CIO, and itsLocal 3245, asserts its current contract as a bar to the present proceed-111 NLRB No. 41.